Case 1:21-cv-00226-PLM-PJG ECF No. 18, PageID.199 Filed 07/27/21 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

    SCOTT ROGERS, on behalf of himself and
    others similarly situated,

                      Plaintiff,

          v.                                                  Case No. 1:21-cv-00226

    CHW GROUP, INC. d/b/a CHOICE HOME                         Judge: Hon. Paul L. Maloney
    WARRANTY

                      Defendant.


       DEFENDANT CHW GROUP, INC.’S MOTION TO DISMISS AND/OR STRIKE
                PLAINTIFF’S SECOND AMENDED COMPLAINT

         Defendant CHW Group, Inc., d/b/a Choice Home Warranty (“CHW”) respectfully moves to

dismiss the Second Amended Complaint (ECF No. 14, “SAC”) filed by Plaintiff Scott Rogers

(“Plaintiff”) in the above-captioned matter in its entirety and with prejudice pursuant to Fed. R. Civ.

P. 12(b)(1) and 12(b)(6) or, in the alternative, to strike the class and certain other deficient allegations

from the SAC pursuant to Fed. R. Civ. P. 12(f) and 23. In support, CHW states as follows:

         1.     In his SAC, Plaintiff purportedly seeks relief, on behalf of himself and five redundant

and ill-defined nationwide putative classes, under Sections 227(b)1 and 227(c)2 of the Telephone

Consumer Protection Act (47 U.S.C. §§227, et seq., the “TCPA”). Plaintiff’s claims are based on

calls and text messages that he allegedly received on his cellular phone that, according to him, were

initiated by someone using “prerecorded voice” without his consent and in violation of the TCPA’s



1
  Counts I and II, which relate to alleged prerecorded voice use under 47 U.S.C. §227(b)(1)(A)(iii).
2
  Counts IV and V. Count IV relates to alleged violations of the TCPA’s National “Do Not Call”
(“DNC”) Registry rules. Count V relates to violations of the TCPA’s “internal” DNC list
requirements. There is no Count III, which related to Plaintiff’s now-abandoned ATDS claims.

                                                     1
Case 1:21-cv-00226-PLM-PJG ECF No. 18, PageID.200 Filed 07/27/21 Page 2 of 5




DNC provisions. But Plaintiff fails to demonstrate standing to bring a TCPA claim under Article III

of the United States Constitution, to state a plausible claim for relief under the TCPA, or to allege

sufficient facts in support of such a claim. Thus, the SAC should be dismissed for several reasons.

       2.      For starters, Plaintiff fails to allege an “injury in fact” under Article III of the

Constitution, and thus the entire SAC should be dismissed under Rule 12(b)(1) for lack of federal

subject matter jurisdiction, because (i) he consented to receiving the at-issue calls and texts,

according to his pleaded allegations; (ii) he did not receive any prerecorded calls, as extrinsic

evidence shows;3 and (iii) he concedes that CHW had an internal DNC policy in place at the time.

       3.      The entire DAC should also be dismissed under Rule 12(b)(6). In this regard,

Plaintiff’s “prerecorded voice” allegations in Counts I and II of the SAC are conclusory and

unsupported, do not support an inference that Plaintiff received any prerecorded call, are directly

contradicted by other allegations in the SAC and in his prior pleadings,4 and instead support a

contrary inference that Plaintiff only received live calls and texts. Further, because his prerecorded

voice allegations fail, Plaintiff’s “express consent” allegations, which amount to nothing more than

legal argument and conclusions and not facts, are irrelevant and thus Counts I and II of the FAC

should be dismissed for this reason as well. And in any event, Plaintiff’s allegations also indicate

that he indeed provided the requisite “consent” to receive the at-issue calls and texts and that he did

not “clearly” and unambiguously revoke his consent, as required under the TCPA. Therefore,

Counts I and II should be dismissed in their entirety under Rule 12(b)(6) for all of these reasons.




3
 As discussed in the accompanying Brief, the Court may properly consider extrinsic evidence when
considering CHW’s factual challenge to the Court’s federal subject matter jurisdiction.
4
  As discussed in the accompanying Brief, the Court may properly consider Plaintiff’s prior
allegations in his original pleadings when determining the plausibility of the allegations his SAC,
and need not accept contradictory allegations in his SAC as true.

                                                  2
Case 1:21-cv-00226-PLM-PJG ECF No. 18, PageID.201 Filed 07/27/21 Page 3 of 5




       4.      Plaintiff’s claims under the TCPA’s DNC provisions also fail because, inter alia, (i)

the at-issue calls and texts did not constitute a “telephone solicitation” within the meaning of the

TCPA in this case (and he consented to receiving them in any event, as discussed above); and (ii)

his allegations regarding CHW’s “internal” DNC policies are likewise conclusory and ultimately do

not support such a claim. Therefore, Counts IV and V should also be dismissed in their entirety.

       5.      At the minimum, Count II should be dismissed because it is entirely redundant to and

duplicative of Count I. Indeed, Counts I and II improperly seek the same relief for the same alleged

violations under the same TCPA subsection with respect to alleged prerecorded voice use. Count II

should be dismissed under Rule 12(b)(6), or stricken under Rule 12(f), for this additional reason.

And since the SAC represents Plaintiff’s third failed attempt to plead a plausible TCPA claim, and

he cannot plead standing even if allowed to replead, the SAC should be dismissed with prejudice.

       6.      Should the Court decide not to dismiss the SAC in whole or in part for any reason,

the Court should nevertheless strike Plaintiff’s redundant and facially-uncertifiable proposed class

definitions and other class-related allegations (see PageID.183, ¶ 178 and PageID.183-186, ¶¶ 179-

192)5 and various other immaterial and impertinent allegations having nothing to do with Plaintiff’s

claims in this case (e.g., PageID.153-154, ¶¶ 5-6; PageID.178-181, ¶¶ 159-163; and PageID.170-

175, ¶¶ 111-130) pursuant to Rules 12(f) and 23 before the Court and parties waste needless time

and effort in discovery relating to such plainly deficient and improper allegations.

       7.      The relief CHW seeks is based on this Motion, the argument and authorities

presented in the accompanying Brief in Support hereof which is incorporated herein by reference,



5
  Plaintiff’s class allegations should be stricken because, inter alia, his proposed classes are
impermissibly “fail-safe,” overbroad, vague, and redundant, and common questions of law or fact
do not predominate and thus individualized determinations would be required. Thus, the proposed
classes are facially uncertifiable and, as such, properly stricken. And with all of his proposed classes
properly stricken, all other class-related allegations are immaterial and should be stricken.

                                                   3
Case 1:21-cv-00226-PLM-PJG ECF No. 18, PageID.202 Filed 07/27/21 Page 4 of 5




all documents and information subject to judicial notice, all other pleadings and papers filed or to be

filed in this action (including any exhibits or declarations), and any argument or additional briefing

that may be presented to the Court if the Court orders a hearing or further briefing on this Motion.

          8.     The attached declaration of Brian Tretter is incorporated herein by reference.

          9.     In accordance with LCivR 7.1(d), counsel for CHW attempted to obtain concurrence

from opposing counsel. Opposing counsel indicated via email that this Motion is opposed.

          WHEREFORE, for all the foregoing reasons and such other reasons as may be presented to

the Court, Defendant CHW Group, Inc. respectfully requests that the Court enter an order granting

this Motion and dismissing the SAC in its entirety and with prejudice6 or, in the alternative striking

the improper class and other allegations identified above, along with granting CHW all other relief

the Court deems just and proper.

    Dated: July 27, 2021                               Respectfully submitted,



                                                       By: /s/ A. Paul Heeringa

                                                            John W. McGuinness (pro hac vice to be
                                                            requested)
                                                            A. Paul Heeringa
                                                            MANATT, PHELPS & PHILLIPS, LLP
                                                            151 N. Franklin, Suite 2600
                                                            Chicago, Illinois 60606
                                                            Telephone: (312) 529-6308
                                                            Email: jmcguinness@manatt.com
                                                                   pheeringa@manatt.com

                                                            Attorneys for Defendant CHW Group,
                                                            Inc., d.b.a. Choice Home Warranty




6
  To the extent the Court is not inclined to dismiss with prejudice, and it should do so for all the
reasons above, CHW respectfully requests a dismissal without prejudice.
                                                   4
Case 1:21-cv-00226-PLM-PJG ECF No. 18, PageID.203 Filed 07/27/21 Page 5 of 5




                                   CERTIFICATE OF SERVICE


        I hereby certify that, on July 27, 2021, the foregoing document was filed electronically.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s electronic docket.



                                                                 /s/ A. Paul Heeringa
                                                                 A. Paul Heeringa




                                                    5
